Citation Nr: 0010818	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for intermittent bowel 
obstruction, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967.

The issue currently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The service-connected intermittent bowel obstruction 
disability is productive of moderate impairment, with pain on 
attempting work or aggravated by movements of the body; 
partial obstruction manifested by delayed motility of barium 
meal is not shown to be manifested.

2.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his bowel 
obstruction disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for intermittent bowel obstruction have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.114, 
Part 4, Diagnostic Code 7301 (1999).

2.  Application of the extraschedular provisions for the 
veteran's disability is not warranted in this case.  38 
C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), VA is obligated to assist a 
veteran in the development of a claim.  Upon a review of the 
record, the Board finds that all of the evidence necessary 
for adjudication of his claim has been obtained.  In 
particular, all relevant treatment records have been 
obtained, and the veteran was afforded a recent VA 
examination to assess his disability.

A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection for intermittent bowel obstruction was 
originally established by means of a September 1969 rating 
decision.  At that time a 30 percent rating evaluation was 
assigned pursuant to Diagnostic Code 7301.  The 30 percent 
rating was reduced to 10 percent in April 1976, and has 
remained at 10 percent since that time.

The 10 percent rating criteria currently assigned for the 
veteran's service-connected bowel disorder by the RO is 
pursuant to the VA's Schedule of Rating Disabilities, 
38 C.F.R. Part 4 (1999), 38 C.F.R. Part 4, Diagnostic Code 
7301.  The Board points out that pursuant to 38 C.F.R. 
§ 4.114 (1999), ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.

Also pertinent to the veteran's current appeal is 38 C.F.R. 
§ 4.113 (1999), titled "Coexisting abdominal conditions."  
This section states that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System,'' do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in [38 C.F.R. § 4.14 (1999)].

Diagnostic Code 7301 provides for the evaluation of adhesions 
of the peritoneum.  A 10 percent evaluation is warranted for 
moderate adhesions of the peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent evaluation is warranted for moderately severe 
adhesions of the peritoneum with partial obstruction 
manifested by delayed motility of a barium meal and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  A maximum 50 percent evaluation 
requires severe adhesions with definite partial obstruction 
shown by X-ray study, frequent and prolonged episodes of 
severe colic, distention, nausea or vomiting following severe 
peritonitis, a ruptured appendix, a perforated ulcer, or an 
operation with drainage.

A review of the evidence reflects that during the appeal 
period, the veteran has received intermittent treatment for 
gastrointestinal complaints, to include bowel obstructions.

He was hospitalized at a VA facility in July and August 1998 
for complaints of abdominal pain, nausea, and vomiting.  The 
discharge summary indicates that the veteran had a history of 
recurrent small bowel obstructions and that he had previously 
undergone 7 exploratory laparotomies as well as a 
cholecystectomy.  Examination showed normal active bowel 
sounds, and that the abdomen was both non-tender and non-
distended.  The diagnoses were small bowel obstruction and 
partial small bowel obstruction.  

A private hospital emergency hospital record dated in October 
1998 shows that the veteran complained of bowel obstruction.  
He was subsequently transferred to a VA hospital.  A VA 
discharge summary shows that the veteran was admitted for 
less than one week in October 1998 to November 1998.  The 
diagnosis was partial small bowel obstruction.  Nasogastric 
suction, intravenous fluids, and hydration were accomplished.  
The veteran's small bowel obstruction was noted to have 
resolved both clinically and radiographically.  

A VA general surgery record dated in November 1998 shows that 
the veteran underwent fluoroscopic abdominal examination.  
The report contained a diagnosis of multiple small bowel 
adhesions with minimal evidence of transient partial small 
bowel obstruction.  No evidence of high grade obstruction was 
reported.  The report also indicated that barium passed 
throughout the small bowel and into the colon in 
approximately 15 minutes.  The report of VA colon barium 
enema testing, also shown to have been accomplished in 
November 1998, shows a diagnosis of normal barium enema.  No 
abnormalities were noted to have been seen within the cecum, 
colon, or rectum.

A VA intestines (large and small) examination was conducted 
in February 1999.  At that time the veteran informed the VA 
examiner that he often had heartburn, and when he had 
obstruction, he also experienced vomiting.  No dysphagia was 
reported.  The veteran reported irregular bowel movements, 
and, at times, having diarrhea immediately after eating.  
However, the veteran added that, on average, he had two bowel 
movements daily without bleeding.  The veteran also reported 
taking stool softeners for regulation of bowel movements.  
Examination revealed a soft abdomen, with a large scar, 
obviously, noted the examiner, as a result of several prior 
surgeries.  No masses were detected.  The diagnoses were 
reported as:  intermittent small bowel obstruction, status 
post several times laparotomy and several small bowel 
resections, intestinal adhesions, and history of 
gastroesophageal reflux disease.

The 10 percent evaluation currently in effect contemplates 
moderate impairment.  The recent VA examination showed that 
the veteran reported that he was experiencing irregular bowel 
movements, occasional diarrhea, and with obstruction, 
vomiting.  However, the findings showed no evidence of 
partial obstruction manifested by delayed motility of barium 
meal, as reflected by the VA fluoroscopic and barium testing 
reports dated in November 1998.  Accordingly, it is the 
Board's judgment that the current findings and symptoms are 
consistent with the schedular criteria of 10 percent, and 
therefore, a rating in excess of 10 percent is not warranted.  
The criteria for the 30 percent rating requires medical 
evidence showing that partial obstruction manifested by 
delayed motility of a barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions.  The medical records described above do not 
reflect these criteria in that partial obstruction is not 
shown on a consistent basis; as noted, he has had a few 
recent episodes of intermittent or "transient" obstruction 
that were treated and resolved without significant post-
hospitalization complications, as shown by the aforementioned 
VA fluoroscopic and barium testing reports dated in November 
1998.  There is no other evidence which reflects a disability 
picture consistent with non-resolving partial obstruction of 
the bowels.  The criteria for the highest schedular rating, 
50 percent, is also not shown for the same reasons.

The veteran's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings of record are consistent with 
his medical history, described above, and are essentially 
uncontradicted by any other evidence of record.  To the 
extent that he contends that he should receive higher rating 
due to his reported symptomatology, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the veteran or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluation assigned in this 
case is not inadequate.  As the schedular criteria provide a 
basis to award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability of the digestive 
system.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization for this 
disability over the years since his service discharge.  Thus, 
in the absence of any evidence which reflects that his 
disability is so exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 10 
percent for the bowel obstruction disability, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for intermittent obstructive bowel is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


